



Exhibit 10.53


SETTLEMENT AGREEMENT


Between


Mondelez Deutschland Services GmbH & Co KG
Konsul Smidt Strasse 21
28217 Bremen
- “Company” –


and


Hubert Weber
Bleierweg 5
8942 Oberrieden
Switzerland
-“Employee”-




The following Agreement is entered into:


1.    Termination
The parties mutually agree that their employment relationship shall end
effective as of 31 January 2019 (hereinafter the “Termination Date”). The
Employee will resign from all positions and functions he assumed in affiliated
companies with effect as of the expiry of 31 January 2019 or any earlier date as
requested by the Company.


2.    Remuneration
Until the Termination Date, the Employee shall receive his monthly base salary.
The annual incentive bonus for 2018 will be paid on a full year basis based on
the actual business and individual performance. As regards individual
performance the parties agree on a performance rating as being determined in the
individual performance conversation process for 2018. Payout date will be in
March 2019 and will be hypotaxed as per your international assignment setup.
A prorated incentive bonus for 31 days in 2019 will be paid based on the actual
business results applicable for the MEU Region President and actual individual
performance. Payout date will be in March 2020. As deferred compensation this
payment will be hypotaxed similar to other compensation elements.


3.    Garden Leave/ Vacation


1



--------------------------------------------------------------------------------





The Company may decide at any time to place the Employee on garden leave prior
to Termination Date in which case he would make himself available during
business hours upon reasonable request. All such services shall be compensated
by the remuneration paid as set out in section 2 of the Agreement.
Any remaining vacation has been fully granted and taken by the Employee by
Termination Date.
4.    Non - solicitation
The Employee agrees that for a period of 12 months after the Termination Date he
shall neither directly nor indirectly entice away employees of the Company, its
subsidiaries or parent company or cause them in any other way to leave the
Company, its subsidiaries or parent company, if for that purpose he induces them
to break the contract or uses information which is subject to his
post-contractual duty of secrecy.


5.    Reference
Upon request, the Company shall provide the Employee with a favourable,
qualified reference. The Employee shall provide the Company with a respective
draft.


6.    Private Communication
The Employee shall have deleted by Termination Date all private email
communication and private documents on the systems of the Company and its
affiliates allowing the latter to access the Employee's accounts and archives.


7.    Secrecy
The Employee is obliged, even after the Termination Date, not to disclose to any
third party any confidential business, company, technical or other information
relating to the Company or its affiliates which has become known to him or with
which he was entrusted during the term of his employment. The Employee shall
keep confidential the contents of this Agreement unless he is obliged by
statutory laws to divulge such information or the information is required for
tax or social security purposes.


8.    Announcements
The Company and the Employee hereby undertake that they will not make any
negative announcements about each other whether internally, to customers or to
partners. Moreover, any announcement in connection with the Employee leaving
Mondelez and/or this Agreement and will only be made if such announcement has
been agreed upon by both parties beforehand.


9.    Pension
The Employee had acquired a vested pension claim under the scheme "Plan 1996".
As soon as possible after Termination Date the Company shall inform the Employee
about the amount of the acquired pension claim.


10.    Social and tax information
The Employee is aware that the Company is not competent to give binding
information about the legal consequences of this Agreement under social or tax
law, but that the appropriate authorities are competent and obliged to give such
information.


11.    Release
With this Agreement, the parties intend to regulate their entire legal
relationship. The parties agree that, with the exception of the above-mentioned
claims, neither party hereto shall have any further rights or claims against the
other party resulting from and in connection with the employment relationship
and its termination, be they known or unknown, of whatever kind and irrespective
of the date on which they originate. Not included hereunder are non-forfeitable
rights such as the claims from the Company's


2



--------------------------------------------------------------------------------





pension scheme and claims resulting from tort. The Employee agrees that he has
no unsettled claims of whatever kind against an undertaking affiliated with the
Company with the exception of the settlement agreement with Mondelez Europe
GmbH.


The Employee herewith terminates any employment or service relationships with
any other affiliated company within the Mondelez group of companies with
immediate effect.
12.     Final Provisions
Changes or additions to the Agreement must be in writing in order to be legally
valid. This also applies with regard to any change in this written form clause.


The Agreement and all legal disputes arising out of it are governed by the laws
of the Federal Republic of Germany.
Should a provision of the Agreement or a provision later on included in the
Agreement be or become null and void as a whole or in part, or should a gap in
the Agreement become evident, this does not affect the validity of the remaining
provisions. However, it is the express intention of the Parties to maintain the
validity of the remaining provisions at all events and thus to exclude the
applicability of section 139 German Civil Code (Bürgerliches Gesetzbuch) as a
whole. Instead of the null and void provision, or in order to fill the gap, such
valid and practicable regulation is deemed to be agreed with effect ex tunc that
in legal and economic terms comes closest to what the Parties intended or would
have intended in accordance with the purpose of the Agreement if they had
considered the point at the time of conclusion of the Agreement. If the nullity
of a provision is due to a degree of performance or time (period or deadline)
laid down in this provision, then the provision is deemed to be agreed with a
legally permissible degree that comes closest to the original degree.






Bremen, 27 November 2018
 
Zurich, 14 December 2018
Place, Date
 
Place, Date




/s/ Susanne Richter
 




/s/ Hubert Weber
Company


 
Hubert Weber
 
 
 
Place, Date
 
 




/s/ Peter Biesterfeld
 
 
Company


 
 





3

